Title: To Thomas Jefferson from Louis Petit, 16 July 1822
From: Petit, Louis
To: Jefferson, Thomas


                            Très Honorable Seigneur
                            
                                
                                Juillet 16 1822
                            
                        J’ai l’honneur d’exposer bien humblement, à Sa Graçe, que mon Père étoit Negociant de Lyon en France, et qui ayant été Compris par le gouvernement dans des affaires politiques, a été non Seulement obligé de quitter le pays Natal, mais d’abandonner tous ses biens meubles, et immeubles, qui depuis plusieurs ans de travaux et industrie avoit accumulé pour le soutient d’une nombreuse famille, lui ayant été le tout Confisqué, et d’une réspectable Situation, a été reduit a la plus grande détrésse.  Le Cœur Doux, et Bienfait de Sa Graçe, se laissera attendrir sur le funeste Sort de Cette infortunée famille, touché d’un Evenement si facheux.  Sa Graçe, ne se refusera pas de lui accorder les devoirs de toute Âme Sensible.  En cet espoir je prie, Sa Graçe, à agréer d’avance ma plus vive reconnaissance, et Croire, que je ne Cesserai d’adresser mes plus fervides Vœux à l’Eternel pour la Conservation de ses preçieux jours ; ainsi que de Ceux de toute sa très respectables dinastie, et je suis avec le plus profond respect le très humble et très obeissant Serviteur
                            Louis Petit Editors’ Translation
                            Very Honorable Lord
                            
                                
                                July 16, 1822
                            
                        I have the honor to expose very humbly to His Grace that my Father was a Merchant in Lyon, France; having been Included by the government in political affairs, he was not only forced to leave his Native country, but also to abandon his personal estate and his real estate, which after several years of work and industry he had accumulated for the support of his numerous family; everything was confiscated, and from a respectable Position, he was reduced to the greatest distress.  His Grace’s Tender and Good Heart will let itself be moved by the disastrous fate of This unfortunate family, touched by such a distressing Event.  His Grace will not refuse to grant it what any sensitive Soul would owe it.  In this hope, I beg his Grace to accept in advance my strongest gratitude, and to believe that I will never Cease to address my most fervent Wishes to the Eternal Being for the conservation of his Grace’s precious days; as well as the Days of all his very respectable dynasty, and I am with the most profound respect, the very humble and very obedient Servant, 
                            Louis Petit
                        